Case 1:19-cr-00146-MAC-ZJH Document 38 Filed 04/21/20 Page 1 of 1 PageID #: 126




 UNITED STATES DISTRICT COURT                         EASTERN DISTRICT OF TEXAS


 UNITED STATES OF AMERICA,                       '
                                                 '
                         Plaintiff,              '
                                                 '
 v.                                              '           NO. 1:19-CR-146
                                                 '
 JIMMY JAMES MAMOTH, JR.,                        '
                                                 '
                         Defendant.              '

                  ORDER ADOPTING REPORT AND RECOMMENDATION
                      OF UNITED STATES MAGISTRATE JUDGE

           Before the court is a report and recommendation of the United States magistrate judge

 regarding the Defendant’s competency for trial. The parties have not filed objections to the

 report.

           Having conducted an independent review, the court concludes that the Defendant is

 competent to stand trial because he is able to understand the nature and consequences of the

 proceedings against him, and able to assist his attorney in his defense. It is therefore

           ORDERED that the report and recommendation of the United States magistrate judge on

 the Defendant’s competency to stand trial is ADOPTED.             It is further ORDERED that

 the Defendant, Jimmy James Mamoth, Jr., is competent.            The speedy trial time shall be

 excluded from October 24, 2019, until the date of this order.

            SIGNED at Beaumont, Texas, this 21st day of April, 2020.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE
